DETAILED ACTION
In response to the Amendments filed on June 16, 2022, claims 1, 4-6, 11, and 14-16 are amended; claims 8 and 9 are cancelled; and claim 17 is newly added. Currently, claims 1-7 and 10-17 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the specification filed on June 16, 2022 has been accepted.

Claim Objections
Claims 1-7 and 10-17 are objected to because of the following informalities: 
Claim 1: the recitation of “a fluid or medicament to the patient” should be recited as --a fluid or a medicament to the patient-- since this is the first recitation of the limitation of a medication.
Claim 6: the recitation of “IV devices” is suggested to be recited as --intravenous devices-- since this is the first recitation.
Claims 2-7 and 10-17 are objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 15 are still rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is noted that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. See attached Interview Summary for additional details.
Regarding claim 15, the recitation of “The infusion device of claim 1, used to prevent an air bubble being introduced into a patient by using the infusion device to provide a fluid to the patient” is still confusing because it is unclear whether the recitation of “a fluid” on line 3 is referring to the same fluid as that recited on line 5 of claim 1. Moreover, since the recitation of “a patient” on line 2 is also a second recitation of a patient, it is unclear if the recitation is referring to the same patient as in claim 1 or another different patient. However, for the purpose of continuous examination, the recitations are interpreted as referring to the same fluid and patient as already recited in claim 1. Thus, it is suggested that applicant amend the claim to recite --The infusion device of claim 1, wherein the infusion device prevents an air bubble being introduced into the patient by using the infusion device to provide the fluid to the patient--

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miner (US Pub. No. 2008/0097315 A1) in view of Mao (US Pat. No. 7,094,464 B2).
Claim 1. Miner discloses an infusion device, comprising: 
an infusion bag (112) ([0050]); 
a drip chamber (120) defining a reservoir in fluid cooperation with the infusion bag (Fig. 3; [0055]); 
an infusion line (122,170) leading from the drip chamber to a patient, the infusion line configured to deliver a fluid or medicament to a patient ([0050], [0056]); and, 
a plasma treated hydrophilic porous filter (140, 162, 174) selected from a hydrophilic sintered porous plastic filter or a hydrophilic porous fiber filter ([0018]; i.e., since the hydrophilic filter is an absorbent structure such as a sponge and can be sintered; see [0052] for plasma treated) configured to be positioned within the drip chamber reservoir or within the infusion line (Figs. 3, 4; i.e., plug 162 is positioned in drip chamber 120 and plug 174 is positioned in patient conduit 122);
wherein the plasma treated hydrophilic porous filter is further treated with a coating ([0052]);
wherein the plasma treated hydrophilic porous filter is self-supporting ([0052] for membrane 140; [0059] for plug 162; and [0062] for plug 172; since each of these can maintain its structure at their respective locations in the device) and is frictionally fit into a tube (160, 122, 170) of the infusion device (i.e., plug 164 is frictionally fit to tubular opening 160 interpreted as and plug 174 is frictionally fit to patient conduit 122 and tubular lumen of end cap 170).
While Miner discloses plasma coating process ([0052]), Miner does not explicitly disclose that the coating comprising pharmaceutical grade molecules to preserve the hydrophilic properties of the filter, wherein the coating to preserve the hydrophilic properties of the filter comprises sugar, amino acids, cellulose, vitamins, solutions of water and ethanol mixtures, or combinations thereof. However, it is noted that Mao discloses a multilayer coated substance suitable for filters with hydrophilic properties (col. 2, line 64) wherein Mao further discloses coatings including mixtures of solutions of water and ethanol (col. 12, lines 30-31). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Miner with the feature of the coating comprising pharmaceutical grade molecules to preserve the hydrophilic properties of the filter, wherein the coating to preserve the hydrophilic properties of the filter comprises solutions of water and ethanol mixtures as disclosed by Mao since Mao discloses that such coating are known in the art to be suitable for filters of medical devices.
Claim 2. Miner in view of Mao discloses the infusion device of claim 1, wherein Miner further discloses that the hydrophilic porous filter can prevent or retard liquid flow and air movement into a downstream target by capillary force ([0018]-[0019]; i.e., since hydrophilic membrane retard liquid flow and preventing air movement by obstructing flow and trapping the air bubbles).
Claim 3. Miner in view of Mao discloses the infusion device of claim 1, wherein Miner further discloses that further discloses that the hydrophilic porous filter being an absorbent structure such as a sponge ([0018]) so as to establish a desired prescribed flow rate ([0057]) but is silent to the specific flow rate being a liquid flow rate from 1 ml/minute to 20 ml/minute. However, one of ordinary skill in the art would have recognized that varying the dimensions such as pore size of the hydrophilic membrane of Miner would vary the liquid flow rate through the hydrophilic membrane. Moreover, the instant disclosure simply discloses that an embodiment of the filter having a liquid flow rate of the claimed range (see instant [0055]) but does not disclose criticality for the liquid flow rate being in the claimed range. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Miner in view of Mao with the hydrophilic porous filter having dimensions that allows a liquid flow rate from 1 ml/minute to 20 ml/minute if this is the prescribed flow rate required by the particular treatment and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details. 
Claim 4. Miner in view of Mao discloses the infusion device of claim 1, wherein Miner further discloses that the hydrophilic porous filter being an absorbent structure such as a sponge ([0018]) so as to establish a desired prescribed flow rate ([0057]) but is silent to the specifics of being able to holding a water column downstream of the filter of 6 feet with an average pore size less than 8 microns, 5 feet with an average pore size less than 10 microns, 4 feet with an average pore size less than 14 microns, 3 feet with an average pore size less than 16 microns, less than 2 feet with an average pore size less than 20 microns, and about 6 inches with an average pore size less than 40 microns under dynamic flow conditions. Again, the instant disclosure simply discloses that various embodiments of the filter can hold a water column downstream of the filter of 6 feet with an average pore size less than 8 microns, 5 feet with an average pore size less than 10 microns, 4 feet with an average pore size less than 14 microns, 3 feet with an average pore size less than 16 microns, less than 2 feet with an average pore size less than 20 microns, and about 6 inches with an average pore size less than 40 microns under dynamic flow conditions (see instant [0041]), but does not disclose criticality for these embodiments being in the claimed range. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Miner in view of Mao with the hydrophilic porous filter that can hold a water column downstream of the filter of 6 feet with an average pore size less than 8 microns, 5 feet with an average pore size less than 10 microns, 4 feet with an average pore size less than 14 microns, 3 feet with an average pore size less than 16 microns, less than 2 feet with an average pore size less than 20 microns, and about 6 inches with an average pore size less than 40 microns under dynamic flow conditions, depending on the desired requirement of the particular application and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details. 
Claim 5. Miner in view of Mao discloses the infusion device of claim 1, wherein while Miner further discloses plasma treatment, Miner does not explicitly disclose that the hydrophilic porous filter is plasma treated with a gas selected from the group consisting of air, oxygen, and argon. Mao further discloses plasma treatment with a gas selected from the group consisting of air, oxygen, and argon (col. 10, line 46). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Miner in view of Mao with the feature of the hydrophilic porous filter is plasma treated with a gas selected from the group consisting of air, oxygen, and argon as disclosed by Mao to activate the material (col. 10, lines 41-46).
Claim 6. Miner in view of Mao discloses the infusion device of claim 1, wherein Mao further discloses that the coating comprises pharmaceutical grade molecules that can provide plasma treated sintered porous plastic (col. 8, lines 38-43) or plasma treated porous fiber filter with stable hydrophilicity (col. 13, lines 37-40), which the molecules are safe for use in IV devices and treatments (col. 17, lines 64-65; i.e., since the materials are suitable for medical applications, the materials are also safe for use in IV devices and treatments). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that Miner in view of Mao discloses the claimed coating.
Claim 7. Miner in view of Mao discloses the infusion device of claim 1, wherein Miner further discloses that the hydrophilic porous filter being an absorbent structure such as a sponge ([0018]) so as to establish a desired prescribed flow rate ([0057]), but does not explicitly disclose of a pore size from 5 microns to 20 microns and a pore volume from 20% to 80%. Again, the instant disclosure simply discloses that the filter have the average pore size and a pore volume in the respective claimed ranges (see instant [0037] and [0038]), but does not disclose criticality for these claimed ranges. It is noted that one may control fluid flow through the hydrophilic membrane by selecting an average pore size and a pore volume for a desired flow. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Miner in view of Mao with the hydrophilic porous filter with a pore size from 5 microns to 20 microns and a pore volume from 20% to 80%, depending on the desired prescribed flow rate of a particular treatment and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details. 
Claim 10. Miner in view of Mao discloses the infusion device of claim 1, but does not explicitly disclose that a liquid with a surface tension over 60 dynes/cm can wick into the hydrophilic porous filter without application of pressure. However, Miner discloses that the hydrophilic porous filter being an absorbent structure such as a sponge ([0018]) so as to establish a desired prescribed flow rate ([0057]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Miner in view of Mao with the hydrophilic porous filter with a suitable pore size and dimensions so that when a liquid with a surface tension over 60 dynes/cm can wick into the hydrophilic porous filter without application of pressure if required by the medicament to be delivered at the prescribed flow rate of a treatment requirement and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details.
Claim 11. Miner in view of Mao discloses the infusion device of claim 1, wherein Miner further discloses that the hydrophilic sintered porous plastic filter is made from a plastic selected from the group consisting of polyethylene, polypropylene, polyvinylidene difluoride, nylon, polyacrylonitrile, polyester and polystyrene ([0052], [0061], [0062]; i.e., polypropylene).
Claim 12. Miner in view of Mao discloses the infusion device of claim 1, but Miner does not further disclose that the polyethylene is ultrahigh molecular weight polyethylene or high density polyethylene. However, it is known in the art that such types of polyethylene are known in the art for medical devices. For example, Mao also further discloses that ultrahigh molecular weight polyethylene and high density polyethylene are known suitable material (col. 6, lines 52-55). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Miner with the specifics of the polyethylene being ultrahigh molecular weight polyethylene or high density polyethylene since these are known suitable types of polyethylene for medical filtering devices such as disclosed by Mao (col. 6, lines 52-55).
Claim 13. Miner in view of Mao discloses the infusion device of claim 1, wherein Miner further discloses that the hydrophilic porous fiber filter is made from polyolefin fibers, nylon fibers, polyester fibers, cellulose fibers or combinations of these fibers ([0052]; i.e., nylon, polyester; see also [0018] for filter comprising fibers since it includes a woven material or mat material which comprises fibers).
Claim 14. Miner in view of Mao discloses the infusion device of claim 1, wherein Miner further discloses that the filter is positioned within a housing along the infusion line (Fig. 3, 4).
Claim 15. Miner in view of Mao discloses the infusion device of claim 1, wherein Miner further discloses that used to prevent an air bubble from being introduced into a patient by using the infusion device any of the preceding claims to provide a fluid to the patient ([0058]; Fig. 3).
Claim 17. Miner in view of Mao discloses the infusion device of claim 1, wherein since Miner in view of Mao discloses that the coating being solutions of water and ethanol mixtures, the coating is not one of sugar, amino acid, cellulose, or vitamin.

Claim 16. Miner discloses a method of controlling a liquid delivery rate to a patient comprising providing the infusion device, choosing a filter size (i.e., choosing membrane 140, plugs 162 and 174 includes choosing a size since each of these are differently sized, see Fig. 3); selecting a position in the infusion device for placement of the filter (i.e., depending on positions of membrane 140 and plugs 162, 174) and entering a target location of the patient with a needle or tube connected to the infusion device ([0062]; i.e., via patient conduit 122 to patient IV connection). While Miner discloses that the hydrophilic porous filter being an absorbent structure such as a sponge ([0018]) so as to establish a desired prescribed flow rate ([0057]), Miner does not explicitly disclose providing an infusion device of claim 1. However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Miner to provide an infusion device of claim 1 with modifying the coating to comprise the specifics features claimed disclosed by Mao as further explained in claim 1 above. 
Moreover, Miner in view of Mao also does not disclose that the method further comprises choosing a filter porosity. However, since Miner further discloses that the filter for establishing a desired prescribed flow rate ([0057]), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the method of Miner in view of Mao with the feature of choosing a filter porosity so as to achieve the desired prescribed flow rate for the particular treatment requirement for the intravenous delivery system of Miner in view of Mao.

Response to Arguments
With respect to the previous objection to the specification, the amendment to the specification as noted on pg. 7 of the Remarks is accepted.

With respect to the previous objection and 35 U.S.C. 112(b) rejections of the claims, the amendments to the claims are not sufficient to fully clarify all of the informalities and confusion, see above objection and 35 U.S.C. 112(b) rejections and attached Interview agenda for additional details.

Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that Miner in view of Mao is relied upon for disclosing the newly added limitations. 

Applicant’s arguments with respect to amended claims 5 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that since Miner in view of Mao is relied upon for disclosing the limitations of these respective claims, Lynn and Flaherty are not currently applied. However, it is still the examiner’s position the limitations of these claims would also be obvious in view of that Lynn and Flaherty as previously explained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783